
	
		I
		112th CONGRESS
		2d Session
		H. R. 4120
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Dent (for
			 himself, Mr. Courtney,
			 Mr. Fitzpatrick, and
			 Mr. Payne) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to waive
		  coinsurance under Medicare for colorectal cancer screening tests, regardless of
		  whether therapeutic intervention is required during the
		  screening.
	
	
		1.Short titleThis Act may be cited as the
			 Removing Barriers to Colorectal Cancer Screening Act of
			 2012.
		2.FindingsCongress finds the following:
			(1)Colorectal cancer is the second leading
			 cause of cancer death among men and women in the United States.
			(2)It is estimated
			 that 143,460 new cases of colorectal cancer are expected to occur in 2012.
			(3)More than 50,000
			 people in the United States are expected to die from colorectal cancer in 2012.
			(4)It is estimated
			 that if all precancerous polyps were identified and removed before becoming
			 cancerous, estimates show the number of new colorectal cancer cases could be
			 reduced by 76 to 90 percent and deaths could be reduced by 70 to 90
			 percent.
			(5)Although
			 colorectal cancer is largely preventable, one in three adults between the ages
			 of 50 and 75 are not up to date with recommended colorectal cancer screening.
			(6)Two-thirds of
			 colorectal cancer cases are diagnosed in patients over the age of 65.
			(7)Colorectal cancer
			 screening colonoscopy is a highly effective preventive service, and removing
			 financial barriers can help to increase rates of screening.
			3.Waiving Medicare
			 coinsurance for colorectal cancer screening tests
			(a)In
			 generalSection 1833(a)(1)(Y) of the Social Security Act (42
			 U.S.C. 1395l(a)(1)(Y)) is amended by inserting , including tests and
			 procedures described in the last sentence of subsection (b), after
			 section 1861(ddd)(3).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 and services furnished after the date of the enactment of this Act.
			
